Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 04/22/2020 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U,S,C, 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Seomoon et al (US 2020/0057545). 
Regarding Claim 1,  Seomoon (In Figs 14A) disclose a display screen (100/200/300/390), comprising: 
a display panel (300); and 
a heat dissipation film (heat dissipating member, ¶ 82, II. 1-7) disposed on a back surface of the display panel (300, ¶ 79, II. 1-6); the heat dissipation film comprising: 
a heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) comprising at least one selected from the group consisting of a carbon nanowall (carbon nanotubes, ¶ 82, II. 1-7), a metal nanowall, an oxide nanowall, and a combination thereof, and the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) including a gap (gap where buffer member is disposed in, ¶ 79, II. 1-6); wherein the gap is filled with a cushioning material (cushion layer, ¶ 81, II. 1-11); 
wherein materials of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) are doped with the cushioning material (cushion layer, ¶ 81, II. 1-11), and the cushioning material comprises an elastic polymer (¶ 81, II. 1-11).
Regarding Claim 2, Seomoon (In Figs 14A) disclose a display screen (10), comprising: 
a display panel (300); and a heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) disposed on a back surface of the display panel (300, ¶ 79, II. 1-6); the heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) comprising: 
a heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7), comprising at least one selected from the group consisting of a carbon nanowall, (carbon nanotubes, ¶ 82, II. 1-7) a metal nanowall, an oxide nanowall, and a combination thereof.
Regarding Claim 3, Seomoon discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) including a gap (gap where buffer member is disposed in, ¶ 79, II. 1-6); wherein the gap (gap where buffer member is disposed in, ¶ 79, II. 1-6) is filled with a cushioning material (cushion layer, ¶ 81, II. 1-11).
Regarding Claim 4, Seomoon discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein materials of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) are doped with a cushioning material (cushion layer, ¶ 81, II. 1-11).
Regarding Claim 5, Seomoon discloses the limitations of Claim 4, however Seomoon (In Fig 14A) further disclose wherein the cushioning material (cushion layer, ¶ 81, II. 1-11) comprises an elastic polymer (¶ 81, II. 1-11).
Regarding Claim 8, Seomoon discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the heat dissipation film further comprising: a metal layer (metal film, ¶ 82, II. 1-7) disposed on one side of the heat conduction layer (carbon nanotubes, ¶ 82, II. 1-7) away from the display panel (300).
Regarding Claim 9, Seomoon discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the display screen (100/200/300/390) further comprising a cushioning layer (cushion layer, ¶ 81, II. 1-11), the cushioning layer (cushion layer, ¶ 81, II. 1-11) is disposed between the heat dissipation film (heat dissipating member/buffer member, ¶ 82, II. 1-7) and the display panel (300), (¶ 81, II. 1-4).
Regarding Claim 10, Seomoon discloses the limitations of Claim 2, however Seomoon (In Fig 14A) further disclose wherein the display panel is an organic light-emitting diode display panel (¶ 70, II. 1-7) or a liquid crystal display panel.
Regarding Claim 11, Seomoon discloses the limitations of Claim 1, however Seomoon (In Fig 14A) further disclose wherein an electronic device (10), comprising the display screen (100/200/300/390).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Seomoon in view of liu et al (US 2008/0299031).
Regarding Claim 6, Seomoon discloses the limitations of Claim 2, however Seomoon does not disclose wherein a thickness of the heat dissipation film ranges from 50 µm to 150 µm.
Instead (Liu in Fig 1) teaches wherein a thickness of the heat dissipation film (carbon nanotube film, ¶ 26, II. 1-3, ¶ 5, II. 1-8) ranges from 50 µm to 150 µm (¶ 26, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Liu with the heat dissipation film ranging between 50 µm to 150 µm to benefit from a simple and efficient method of making carbon nanotube film with desired thickness that have good tensile and mechanical strength (Liu, ¶ 7, II. 1-4, ¶ 26, II. 1-10).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Seomoon in view of Bae et al (US 2005/0088097).
Regarding Claim 7, Seomoon discloses the limitations of Claim 2, however Seomoon does not disclose wherein a heat conduction direction of the heat conduction layer is perpendicular to a display surface of the display panel.
Instead Bae (In Fig 2) teaches wherein a heat conduction direction (portion of arrows perpendicular to 20), (Fig 2) of the heat conduction layer (28a, ¶ 46, II. 1-6) is perpendicular to a display surface of the display panel (20), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Seomoon with Bae with a heat conduction direction of the heat conduction layer being perpendicular to a display surface of the display panel to benefit from efficiently facilitating the heat transfer and dissipation of the plasma display (Bae, ¶ 10, II. 1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enclosure of High Heat Dispersion Capacity and Electronic Device Using Same US 2015/0000885, Display Device US 2019/0006615, Organic Light Emitting Display Device and its Packaging Method US 2016/0013440, Plasma Display Device US 2008/0186662. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835